Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on March 9, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2, 4-6, 8-12, 14-19 (re-numbered as 1-16) are allowed.

Claims 3, 7, 13, and 20 are previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 11, and 18. Particularly the prior art of record fails to teach obtaining an instruction to be processed, the instruction defined to be a vector string search instruction to locate occurrence of a substring within a string; determining a mode for the searching, the searching including a non-zero-terminated search mode and a zero-terminated search mode, and the determining being based on whether a zero-search flag in a field of the instruction is set to indicate the zero-terminated search mode and that the string or substring can contain a zero termination that shortens the string or substring, respectively, for the searching in comparison to a length of the string or substring, respectively, in the non-zero-terminated search mode: searching the string specified in one operand of the instruction using the substring specified in another operand of the instruction, wherein the searching proceeds based on a length of the substring being a multiple of a size of elements within the string, the size being determined from a field of the instruction.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 4-6, 8-10, 12, 14-17, 19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169